      Case 3:18-cv-00766-ECM-WC Document 11 Filed 04/10/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

SASAKIA DAVIS,                              *
                                            *
       Plaintiff,                           *
                                            *
v.                                          *       Case No. 3:18-cv-00766-WC
                                            *
ROSIE L. WRIGHT and PROGRESSIVE             *
DIRECT INSURANCE COMPANY,                   *
                                            *
       Defendants.                          *


                 DEFENDANT’S MEMORANDUM BRIEF IN SUPPORT OF
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       COMES NOW the Defendant, Progressive Direct Insurance Company, by and through

counsel, and files this memorandum brief in support of its contemporaneously filed motion

pursuant to Rule 56 of the Federal Rules of Civil Procedure for partial summary judgment as to

the bad faith claim in this lawsuit against the Defendant. In support thereof, Defendant submits

the following:

                                             EXHIBITS:

       1. Alabama Uniform Traffic Report;

       2. Complaint;

       3. Notice of Removal; and

       4. Affidavit of Cherie Sasnett.

                    NARRATIVE SUMMARY OF UNDISPUTED FACTS

       This case relates to a traffic accident that occurred on November 28, 2016, in Chambers

County. In that accident, the Plaintiff’s vehicle was struck from behind by a vehicle driven by

Rosie Wright. (Exhibit 1, Accident Report). Defendant Progressive Direct Insurance Company

                                                1
       Case 3:18-cv-00766-ECM-WC Document 11 Filed 04/10/19 Page 2 of 6



(hereinafter “Progressive”) was the underinsured/uninsured motorist carrier for the Plaintiff.

(Exhibit 2, Complaint, para. 11).

       On February 13, 2018, the Plaintiff filed a Complaint in the Circuit Court of Chambers

County, Alabama. That Complaint made an allegation of negligence against Rosie Wright.

(Exhibit 2). The Plaintiff later settled the claims against Defendant Wright. After the settlement

with Ms. Wright, this matter was removed to this Court. (Exhibit 3, Notice of Removal).

       The Plaintiff’s Complaint also made a claim for underinsured motorist benefits against

Progressive Direct Insurance Company. In addition, the Plaintiff’s Complaint alleged bad faith

against Progressive as follows:


           Defendants PROGRESSIVE and/or its agents have acted with bad faith and/or
   stubborn, litigiousness, in its refusal to fulfill the contractual obligations owed to
   DAVIS by virtue of DAVIS' underinsured motorist coverage with PROGRESSIVE.
   PROGRESSIVE's conduct was not only negligent, but showed willful misconduct,
   wantonness, and that entire want of care which would raise the presumption of
   indifference to consequences of such conduct to DAVIS. Plaintiff DAVIS is thus entitled
   to recover punitive damages from PROGRESSIVE. (Exhibit 2, Complaint, para 26)

       Progressive does not dispute that the Plaintiff had a valid policy of insurance containing a

provision for underinsured motorist coverage at the time of the accident with Rosie Wright.

Progressive further has never denied the Plaintiff’s claim to some portion of the underinsured

motorist benefits contained with her policy with Progressive. Progressive does, however, dispute

the amount of damages claimed in this matter and continues to investigate the value of the

Plaintiff’s claim through discovery in this matter. (Exhibit 4, Affidavit of Cherie Sasnett).



                            SUMMARY JUDGMENT STANDARD

       Summary judgment must be entered on a claim if it is shown “that there is no genuine issue

as to any material fact and the moving party is entitled to judgment as a matter of law.” Fed. R.

                                                 2
       Case 3:18-cv-00766-ECM-WC Document 11 Filed 04/10/19 Page 3 of 6



Civ. P. 56(c). On a motion for summary judgment, although the Court is to construe the evidence

and factual inferences arising from it in the light most favorable to the nonmoving party, Adickes

v. S.H. Kress & Co., 398 U.S. 144, 157 (1970), “the plain language of Rule 56(c) mandates the

entry of summary judgment ... against a party that fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Furthermore,

“there is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party. If the evidence is merely colorable or is not significantly

probative, summary judgment may be granted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249-50 (1986).

                                            ARGUMENT

I.      PLAINTIFF’S CLAIM OF BAD FAITH MUST BE DISMISSED AS THE CLAIM
        FOR BAD FAITH IS NOT RIPE FOR ADJUDICATION.

        In order for a plaintiff to bring forward a claim for bad faith or breach of contract arising

out of underinsured motorist insurance coverage, a plaintiff must prove that she is “legally entitled

to recover” damages under the policy. She further “must establish fault on the part of the

underinsured motorist, which gives rise to damages and must be able to prove the extent of those

damages.” Pontius v. State Farm Auto. Ins. Co., 915 So.2d 557, 564 (Ala. 2005). In cases where

there has been no “determination of whether liability exists on the part of the underinsured motorist

and the extent of the plaintiff’s damages, a claim of bad-faith failure to pay or breach of contract

is premature. Id. at 564.

        In the Pontius case, the Alabama Supreme Court explained as follows:

        This Court has held that “there can be no breach of an uninsured motorist contract, and
     therefore no bad faith, until the insured proves that he is legally entitled to recover.” Quick



                                                   3
       Case 3:18-cv-00766-ECM-WC Document 11 Filed 04/10/19 Page 4 of 6



    v. State Farm Mut. Auto Ins. Co., 429 So.2d 1033, 1035 (Ala. 1983). In LeFevre v.
    Westberry, 590 So.2d. 154, 159 (Ala. 1991), we stated:

       “Uninsured motorist coverage in Alabama is a hybrid in that it blends the features of
    both first-party and third-party coverage. The first-party aspect is evident in that the
    insured makes a claim under its own contract. At the same time, however, third-party
    liability principles also are operating in that the coverage requires the insured to be
    ‘legally entitled’ to collect – that is, the insured must be able to establish fault on the part
    of the uninsured motorist and must be able to prove the extent of the damages to which
    he or she would be entitled. The question arises: when is a carrier of uninsured motorist
    coverage under a duty to pay its insured’s damages?

       “There is no universally definitive answer to this question or to the question when an
    action alleging bad faith may be maintained for the improper handling of an insured or
    underinsured motorist claim; the answer is, of course, dependent upon the facts of each
    case. Clearly, there is a covenant of good faith and fair dealing between the insured and
    the insured, as with direct insurance, but the insurer and the insured occupy adverse
    positions until the uninsured motorist’s *564 liability is fixed; therefore, there can be no
    action based on the tort of bad faith based on conduct arising prior to that time, only for
    subsequent bad faith conduct.”

    Id. at 564-565.

       More recently, Judge William Steele of the Southern District in Alabama, held that a bad

faith claim against an underinsured motorist carrier was not ripe for adjudication prior to the time

a plaintiff proves she is legally entitled to recover. In Collins v. Nationwide Mut. Ins. Company,

2017 WL 1901630 (S.D. Ala. 2017), Judge Steele explained as follows:

    “(C)ontractual liability is a prerequisite for liability for bad faith.” Acceptance Insurance
    Co. v. Brown, 832 So.2d 1, 16 (Ala. 2001). The same rule applies to both normal and
    abnormal claims of bad faith. State Farm Fire & Casualty Co. v. Slade, 747 So. 2d 293,
    318 (Ala. 1999) (“[W]e make clear that in order to recover under a theory of an abnormal
    case of bad-faith to investigate an insurance claim, the insured must show…that the
    insurer breached the contract for insurance coverage with the insured…”). Therefore,
    because the plaintiff’s contract claim is unripe, his bad faith claims likewise are unripe.
    Pontius, 915 So.2d at 563 (“This Court has held that “there can be no breach of an
    uninsured motorist contract, and therefore no bad faith, until the insured proves that he is
    legally entitled to recover.”) (quoting Quick, 429 So.2d at 1035).

    Id. at 3.




                                                   4
       Case 3:18-cv-00766-ECM-WC Document 11 Filed 04/10/19 Page 5 of 6



       In the present case, the Plaintiff has not proven she is legally entitled to recover damages

related to the accident involving Rosie Wright. The damages of the Plaintiff are in dispute and

still being investigated through discovery in this matter. As such, her claims are not ripe for

adjudication and subject to summary judgment. Accordingly, the Defendant is entitled to summary

judgment on the Plaintiff’s claim of bad faith against it.

                                          CONCLUSION

       WHEREFORE, premises considered, Defendant Progressive Direct Insurance Company

moves the Court to dismiss the bad faith claims against it as there is no genuine issue of material

fact and Defendant is entitled to judgment as a matter of law.

       Respectfully submitted this the 10th day of April, 2019.




                                               Murry S. Whitt
                                               ALEX L. HOLTSFORD, JR. (HOL048)
                                               MURRY S. WHITT (WHI113)
                                               Attorneys for Defendant Progressive Specialty
                                               Insurance Company

OF COUNSEL:
Holtsford Gilliland Higgins Hitson & Howard, P.C.
Post Office Box 4128
Montgomery, Alabama 36103-4128
Telephone:     334-215-8585
Facsimile:     334-215-7101
Email:         aholtsford@hglawpc.com
               mwhitt@hglawpc.com




                                                  5
      Case 3:18-cv-00766-ECM-WC Document 11 Filed 04/10/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that an exact copy of the foregoing instrument has been served (a) through

the Court’s e-filing system; (b) by placing a copy of the same in the United States Mail, postage

prepaid and properly addressed; and/or (c) by personal/firm email to the following attorneys:


Brian T. Mosholder
Carpenter, Ingram & Mosholder, LLP
4274 Lomac Street
Montgomery, AL 36106
bmosholder@carpenterfirm.com

Robert P. Varner
Gary O. Bruce, P.C.
912 Second Avenue
Columbus, GA 31901
brandon@garybrucelaw.net
rob@garybrucelaw.net

       Done this the 10th day of April, 2019.


                                                            /s/ Murry S. Whitt
                                                            OF COUNSEL




                                                6
